Dear Mr. Pittman:
Your request for an Attorney General's Opinion has been directed to me for research and response.  You have requested an Attorney General's Opinion upon the following question:
           "In the event the chief and officers of this department needed to be advised by an attorney concerning personnel matters, will the board provide that service at fire department expense?"
From telephone communications with you, it is my understanding that the question posed relates to the providing of legal counsel to the firemen themselves, rather than to the fire protection district board.  In other words, you have asked whether a fire protection district board would be obligated to provide legal counsel to firemen, who I understand are volunteer firemen, concerning personnel matters.
We are aware of no provision of law, whereby the fire protection district board would be obligated to provide free legal counsel to volunteer firemen in matters concerning  personnel disputes. Accordingly, it is the opinion of this office that the answer to your question is no, the board is not required to provide such services at fire department expense.
I trust that the foregoing adequately answers the question you have asked. If, however, additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2530s